Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed May 17, 2022 has been entered. 
Amendments and arguments presented therein overcome the previous prior art rejection(s)/objection(s) in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 12, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US CN104822192A to Liang et al. (“Liang”) (an English translation attached).
With respect to claim 10, Liang discloses in Fig. 1 a power supply device configured to power an electrical component with underground power lines, comprising: 
a connector (e.g., power wire L) configured to electrically couple the power supply device to a conductor (e.g., p. 3 ll. 29 and 40 discloses that L is connected to a public power line such as 220V AC) of the underground power lines (e.g., as discussed below); and 
a voltage divider (e.g., C1, BD1, C3, R3, and C2) configured to receive an input voltage (e.g., 220V AC) from the conductor, the voltage divider comprising a capacitor (e.g., C1) and divider voltage control electronics (e.g., BD1, C3, R3, and C2) in series with the capacitor (e.g., C1); and  
a surge resistor (e.g., R1 operates as a surge resistor with respect to C1) placed in series with the capacitor (e.g., C1) and configured to provide impulse protection from surge events (e.g., shields C1 from receiving surge voltage directly).
wherein the divider voltage control electronics (e.g., BD1, C3, R3, and C2) are configured to regulate an output voltage (e.g., the voltage at the junction of R3 and C2) of the voltage divider to support variable loads (e.g., LED1-3 the number of which may be determined/adjusted according to light output requirement according to p. 3 ll. 49-50) on the voltage divider.  As to the feature that the conductor (e.g., p. 3 ll. 29 and 40 discloses that L is connected to a public power line such as 220V AC) may be conductor of underground power lines, such a feature is considered to be a recitation of the intended use of the claimed invention: the claim invention is directed to a device whereas the recited feature is directed to use of the device and does not further limit the device structurally.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Fig. 1 circuit of Liang is capable of the recited use (e.g., Fig. 1 circuit receiving AC power from conductors of electric wires buried underground).
With respect to claim 12, the divider voltage control electronics (e.g., BD1, C3, R3, and C2) comprise a variable resistance load circuit (e.g., BD1 has different resistance (i.e., an infinite resistance when voltage provided by R2 is less than the diode threshold voltage and a low resistance once the threshold is crossed) configured to maintain a maximum voltage (e.g., any highest voltage that may be placed across C2 depending on arbitrary signals that may be input as input L) across a filter capacitor (e.g., C2).  
With respect to claim 30, the divider voltage control electronics (e.g., BD1, C3, R3, and C2) are configured to regulate the output voltage of the voltage divider by limiting the output voltage of the voltage divider (e.g., by dividing the voltage at L through BD1, C3, R3, and C2).

Response to Arguments
Applicant's arguments filed May 17, 2022 are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable Subject Matter
Claims 11 and 14-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842